 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into between
Tidewater Inc., a Delaware corporation (the “Company”) and John T. Rynd (the
“Employee” and, together with the Company, the “Parties”), on February 15, 2018
(the “Execution Date”), with effect from March 5, 2018 (the “Effective Date”‘).
Capitalized terms used but not defined in this Agreement have the respective
meanings provided in Appendix A.

RECITALS

WHEREAS, the Company desires to attract and retain well-qualified executive
officers and to assure itself of the continuity of its management;

WHEREAS, upon the terms and conditions set forth in this Agreement, the Company
desires to employ the Employee, and the Employee desires to accept such offer of
employment; and

WHEREAS, through his performance of services for the Company, the Employee is
expected to attain substantial knowledge and expertise in the conduct and
operation of the Business and certain proprietary and confidential information
associated with the Business, the dissemination of or competition against which
could cause the Company to be substantially and irrevocably harmed.

NOW THEREFORE, in consideration of the mutual promises, covenants, agreements,
and obligations contained in this Agreement, the Employee’s continuing access to
confidential or proprietary information, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

EMPLOYMENT AND TERM

1.1Engagement and Term. Subject to the terms and conditions set forth in this
Agreement, the Company agrees to employ the Employee in the capacity described
in Section 1.2 and the Employee hereby accepts such employment for a period
beginning on the Effective Date and ending on the third anniversary of the
Effective Date; provided, however, that the Employee’s term of employment under
this Agreement will be extended automatically for one additional year unless, at
least 60 days prior to an annual renewal date, one Party gives written notice to
the other of its election not to so extend the term (such period, as it may be
extended under the terms of this Agreement, the “Employment Period”).

1.2Duties and Responsibilities. During the Employment Period, the Employee will
serve as President and Chief Executive Officer of the Company reporting directly
to the Board. The Employee will have all of the authority, duties, and
responsibilities that are commonly incident to the offices of President and
Chief Executive Officer of a public corporation.

1.3Attention and Efforts. The Employee agrees to devote all of his business time
to the Business of the Company, to use his best efforts to perform faithfully
and efficiently his duties under this Agreement, and will not engage in or be
employed by any other business; provided, however, that nothing in this
Agreement prohibits the Employee from (a) serving as a member of the board of
directors, board of trustees, or the like of any civic, charitable, or non-
profit entity; (b) investing his assets in such form or manner requiring no more
than nominal services on the part of the Employee in the operation of the
business of the entity in which such investment is made and provided such
investment is permissible under Section 5.3: or (c) serving in various
capacities with, and attending meetings of, industry or trade groups and
associations, as long as the Employee’s activities permitted by clauses (a),
(b), and (c) of this Section 1.3 do not materially and unreasonably interfere
with the ability of the Employee to perform the duties and discharge the
responsibilities required of him under this Agreement.

 

 

 

--------------------------------------------------------------------------------

 

1.4Primary Work Location. The Employee’s services will be performed principally
at the offices of the Company in Houston, Texas. The Employee acknowledges that
the nature of his duties may require him to travel a considerable amount of time
within the United States and internationally.

1.5Board Appointment. The Employee will be appointed as a member of the Board as
of the Effective Date and agrees that, during the Employment Period, he will not
receive any additional compensation for service as a member of the Board.

1.6Status of Change of Control Agreement. The Parties agree that, in the event
of a Change of Control during the Employment period, the provisions of any
change of control agreement between the Employee and the Company then in effect
will govern the terms of the Employee’s employment from and after the occurrence
of the Change of Control and that the terms and conditions of this Agreement
(including, but not limited to, the restrictive covenants set forth in Article
V) will have no further force or effect. However, if no change of control
agreement is in effect between the Parties or if the Employee agrees to waive
the occurrence of a given Change of Control under such agreement, this Agreement
will continue in full force in accordance with its terms without interruption.

ARTICLE II

COMPENSATION AND BENEFITS

2.1Base Salary. During the Employment Period, the Employee will receive an
annual base salary of $705,000 (as in effect from time to time in accordance
with this Agreement, the “Base Salary”), paid in installments in accordance with
the Company’s regular payroll practices, but no less frequently than monthly.
The Base Salary may not be decreased during the Employment Period without the
written consent of the Employee. During the Employment Period, the Base Salary
will be reviewed whenever the Company undertakes a review of the base salaries
of the Company’s executive officers, but no less than annually. Any increase in
Base Salary will not serve to limit or reduce any other obligation to the
Employee under this Agreement.

2.2Short-term Incentive Award. In addition to Base Salary, the Employee will be
eligible to earn a short-term incentive award for each fiscal year ending during
the Employment Period in accordance with the terms and conditions of the
Company’s short-term incentive plan for executive officers as approved by the
Committee (the “Bonus”), with an annual target bonus opportunity of 100% of Base
Salary (as in effect from time to time in accordance with this

Agreement, the “Target Opportunity”). For the year ended December 31, 2018, the
Employee will be entitled to a Pro-Rata Bonus, which will be paid at the same
time bonuses are paid to other executive officers of the Company.

2.3Long-term Incentive Awards.

(a)In consideration of the Employee entering into this Agreement and as an
inducement to join the Company, the Committee will grant to the Employee a
long-term incentive award with a grant date value of $2,750,000 (the “Initial
LTI Grant”). The Initial LTI Grant, which will be granted under, and subject to
the terms and conditions of, the Tidewater Inc. 2017 Stock Incentive Plan, will
consist of two components: (i) a grant of time-based restricted stock units on
the Effective Date, valued at $1,100,000, with the number of restricted stock
units granted based on the closing price of a share of Common Stock on such date
(rounded up to the next whole share), which will vest on the third anniversary
of the Effective Date; and (ii) a performance-based award with a grant date
value of $1,650,000, which will be granted to the Employee within 30 days of the
Effective Date based on performance metrics mutually agreed upon by the Parties.
The Parties agree that, in addition to any acceleration of vesting that may
occur as provided in Article IV, acceleration of vesting of any outstanding but
unvested portion of the Initial LTI Grant will occur upon a Change of Control,
with performance deemed to have been achieved at target performance levels for
the performance-based award.

(b)Effective January 1 of the first full year in the Employment Period, the
Employee will be eligible to participate in any long-term incentive program for
executive officers as approved by the Committee.

2

--------------------------------------------------------------------------------

 

2.4Incentive, Savings, and Retirement Plans. During the Employment Period, the
Employee will be entitled to participate in any and all other incentive,
savings, and retirement plans, practices, policies, and programs that are
generally available to executive officers of the Company, subject to eligibility
requirements and all other terms and conditions of the applicable plan or
program, as in effect from time to time.

2.5Welfare Benefit Plans. During the Employment Period, the Employee (and the
Employee’s family members or beneficiaries, as the case may be) will be eligible
for participation in, and will receive all benefits under, any and all welfare
benefit plans, practices, policies, and programs provided by the Company (which
may include, without limitation, medical, prescription drug, dental, disability,
employee life, group life, accidental death, and travel accident insurance plans
and programs) that are generally available to executive officers of the Company,
subject to eligibility requirements and all other terms and conditions of the
applicable plan or program, as in effect from time to time.

2.6Expense Reimbursements. Subject to Section 6.12(c), the Company will promptly
reimburse the Employee for all reasonable and necessary business expenses
incurred by the Employee during the Employment Period in the course of
performing his duties under this Agreement, provided that such expenses are
incurred and accounted for in accordance with the policies and practices of the
Company regarding travel, entertainment, and other business expenses as in
effect from time to time.

2.7Vacation. During the Employment Period, the Employee will be entitled to paid
vacation and/or personal time off in accordance with the Company’s policies for
executive officers of the Company as in effect from time to time, subject to a
minimum of four weeks per year.

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1Death. In the event that the Employee dies during the Employment Period, his
employment will terminate automatically upon his death.

3.2Disability. During the Employment Period, the Company may terminate the
Employee’s employment if he becomes incapacitated due to a Disability.

3.3Termination by the Company. During the Employment Period, the Company may
terminate the Employee’s employment at any time, with or without Cause. For the
avoidance of doubt, the Company giving notice of non-renewal of this Agreement
in accordance with Section 1.1 without also terminating Employee’s employment
will not constitute a termination without Cause under this Agreement.

3.4Termination by the Employee. During the Employment Period, the Employee may
terminate his employment at any time, with or without Good Reason.

3.5Notice of Termination. Any termination of the Employee’s employment during
the Employment Period, other than as a result of the Employee’s death, will be
communicated by written notice of termination to the other Party in accordance
with Section 6.3, indicating the specific termination provision relied upon and
the effective date of the termination.

3.6Effect of Termination. Upon the termination of the Employee’s employment for
any reason during the Employment Period, the Employee will be deemed to have
resigned from the Board and any other officer or director positions he holds
with the Company or any of its Affiliates.

3

--------------------------------------------------------------------------------

 

ARTICLE IV

OBLIGATIONS UPON TERMINATION OF EMPLOYMENT

4.1Accrued Obligations. Upon termination of employment for any reason during the
Employment Period, the Employee will be entitled to receive promptly, and in
addition to any other benefits specifically provided by this Agreement, (a) any
earned but unpaid Base Salary through the Termination Date, (b) any accrued but
unpaid vacation pay, and (c) any other amounts or benefits required to be paid
or provided or which the Employee, the Employee’s family members, beneficiaries,
heirs, or legal representatives is entitled to receive under any plan, program,
policy, practice, or agreement of the Company (collectively, the “Accrued
Obligations”).

4.2Termination of Employment due to Death or Disability. If, during the
Employment Period, the Employee dies or is terminated due to Disability, then,
in addition to the Accrued Obligations, the Employee or, as applicable, his
beneficiaries, heirs, or legal estate, will be entitled to receive (a) a Pro
Rata Bonus for the year in which the Termination Date occurred, which will be
paid at the same time bonuses are paid to other executive officers of the
Company and (b) immediate vesting of all equity or long-term incentive awards
that are outstanding but unvested as of the Termination Date (including, but not
limited to, the Initial LTI Grant), with performance deemed to have been
achieved at target performance levels for any performance- based awards.

4.3Termination of Employment by the Company without Cause or by the Employee for
Good Reason. If, during the Employment Period, the Company terminates the
Employee’s employment without Cause or the Employee terminates his employment
for Good Reason, then, in addition to the Accrued Obligations, the Employee will
be entitled to receive (a) a cash severance payment equal to the sum of one year
of Base Salary and the Target Bonus, which will be paid to him in 12 equal
monthly installments beginning with the first payroll period after the
Termination Date; (b) a Pro Rata Bonus for the year in which the Termination
Date occurred, which will be paid at the same time bonuses are paid to other
executive officers of the Company; and (c) immediate vesting of any outstanding
but unvested portion of the Initial LTI Grant, with performance deemed to have
been achieved at target performance levels for the performance- based award.

4.4All Other Terminations of Employment. If, during the Employment Period, the
Employee’s employment is terminated by the Company with Cause or by the Employee
without Good Reason, then this Agreement will terminate without further
obligation to the Employee, his family members, beneficiaries, or legal
representatives, other than the Accrued Obligations.

4.5Set-Off: Mitigation. The Company’s obligations to make payments, to provide
benefits, and otherwise to perform their obligations under this Agreement will
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action that the Company may have against the Employee or
others. It is the intent of this Agreement that in no event will the Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Employee under any of the provisions of this
Agreement.

ARTICLE V

RESTRICTIVE COVENANTS

5.1Non-Disclosure of Confidential Information. The Employee agrees to hold in a
fiduciary capacity and for the benefit of the Company all Confidential
Information that the Employee obtains during his employment (whether prior to or
after the Effective Date) and will use such Confidential Information solely in
the good-faith performance of his duties for the Company. During his employment
and after his termination of employment, the Employee agrees (a) not to
communicate or make available to any Person (other than the Company) any such
Confidential Information, except upon the prior written authorization of the
Company or as may be required by law or legal process, and (b) to deliver
promptly to the Company upon its written request any Confidential Information in
his possession. In the event that the provisions of any applicable law or the
order of any court would require the Employee to disclose or otherwise make
available any Confidential Information to a governmental authority or to any
other third party, the Employee agrees to give the Company, unless it is
unlawful to do so, prompt prior written notice of such required disclosure and,
if possible given the terms of any production order of the judicial governmental
or administrative body, an opportunity to contest the requirement of such
disclosure or apply for a protective order with respect to such Confidential
Information by appropriate proceedings. Notwithstanding the

4

--------------------------------------------------------------------------------

 

foregoing, the Employee understands that nothing contained in this Agreement
limits his ability: (x) to file a charge or complaint with any Government
Agency; (y) to communicate with any Government Agency or otherwise participate
in any investigation or proceeding conducted by any Government Agency, without
notice to the Company; or (z) to receive an award for information provided to
any Government Agency.

5.2Non-Disparagement. The Employee agrees that, during and after the Employment
Period, he will not at any time make, publish, or communicate to any Person in
any public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company, its Affiliates, its businesses, its products or
services, or any of its employees, officers, or members of the Board; provided,
however, that nothing in this Section 5.2, restricts or impedes the Employee, in
any way, from (a) making factual disclosures regarding the Company (i) arising
from good faith compliance with applicable law or regulation or (ii) if
compelled by court order, legal proceeding, or otherwise required by law, or (b)
exercising protected rights to the extent that applicable law or regulation
prohibits the waiver of such rights by agreement.

5.3Covenant Not to Compete. During the Employee’s term of employment and for two
years thereafter (the “Restricted Period”), the Employee agrees that he will not
engage in competitive activities within any jurisdiction specified in Appendix B
so long as the Company carries on a like line of business in such jurisdiction
(collectively, the “Restricted Area”), as follows:

(a)The Employee will not, directly or indirectly, for himself or others or in
association with any other Person, own, manage, operate, control, be employed in
an executive, managerial, or supervisory capacity by, or otherwise engage or
participate in, or allow his or her skill, knowledge, experience or reputation
to be used in connection with, the ownership, management, operation, or control
of any company or other business enterprise engaged in the Business within any
of the Restricted Area; provided, however, that nothing contained in this
Agreement prohibits the Employee from making passive investments as long as the
Employee does not beneficially own more than 1% of the equity interests of a
publicly-traded business enterprise engaged in the Business within any of the
Restricted Area. For purposes of this paragraph, “beneficially own” has the same
meaning ascribed to that term in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended.

(b)The Employee will not, directly or indirectly, for himself or others or in
association with any other Person, solicit any customer of the Business or of
the Company, or otherwise interfere, induce, or attempt to induce any customer,
supplier, licensee, or business relation of the Company for the purpose of
soliciting, diverting, interfering, or enticing away the business of such
customer, supplier, licensee, or business relation, or otherwise disrupting any
previously established relationship existing between such customer, supplier,
licensee, or business relation and the Company.

(c)The Employee agrees that he will, from time to time upon the Company’s
request, execute any supplement, amendment, restatement, or other modification
of Appendix B as may be necessary or appropriate to correctly reflect the
jurisdictions which, at the time of such modification, should be covered by
Appendix B and this Section 5.3. Furthermore, the Employee agrees that all
references to Appendix B in this Agreement will be deemed to refer to Appendix B
as so supplemented, amended, restated, or otherwise modified from time to time.

5.4Non-Solicitation. During the Restricted Period, the Employee agrees that he
will not, directly or indirectly, for himself or others or in association with
any other Person, make contact with any of the employees or independent
contractors of the Company for the purpose of soliciting such employee or
independent contractor for hire, whether as an employee or independent
contractor, or for the purpose of inducing such Person to leave the employ of
the Company or cease providing services to the Company, or otherwise to disrupt
the relationship of such Person with the Company. In addition, during the
Restricted Period, the Employee will not hire, on behalf of himself or any
company engaged in the Business, any employee of the Company, whether or not
such engagement is solicited by the Employee.

5

--------------------------------------------------------------------------------

 

5.5Injunctive Relief: Other Remedies. The Employee acknowledges that a breach or
threatened breach by the Employee of this Article V would cause immediate and
irreparable harm to the Company not fully compensable by money damages or the
exact amount of which would be difficult to ascertain, and therefore the Company
will not have an adequate monetary remedy at law. Accordingly, the Employee
agrees that, in the event of a breach or threatened breach by the Employee of
the provisions of this Article V, the Company will be entitled to injunctive
relief to prevent or curtail any such breach or threatened breach without the
necessity of posting any bond or security or showing proof of actual damage or
irreparable injury. Nothing in this Agreement prohibits the Company from
pursuing any other remedy at law or in equity to which the Company may be
entitled under applicable law in the event of a breach or threatened breach of
this Agreement by the Employee, including, without limitation, the recovery of
damages, costs, and expenses, such as reasonable attorneys’ fees, incurred by
the Company as a result of any such breach or threatened breach. In addition to
the exercise of the foregoing remedies, the Company has the right upon the
occurrence of any such breach or threatened breach to cancel any post-employment
compensatory arrangements provided in this Agreement. In particular, the
Employee acknowledges that the payments and benefits provided in Article IV are
conditioned upon the Employee fulfilling the agreements and covenants contained
in this Article V. In the event that the Employee at any time materially
breaches such agreements or covenants, the Company may suspend or eliminate the
payments or benefits under Article IV during the period of such breach. The
Employee acknowledges that any such suspension or elimination of payments or
benefits would be an exercise of the Company’s right to suspend or terminate its
performance under this Agreement upon the Employee’s breach of this Agreement
and would not constitute, and should not be characterized as, the imposition of
liquidated damages. Nothing contained in this Agreement impairs the Employee’s
right to indemnification pursuant to (a) the Company’s certificate of
incorporation or by-laws, (b) any Company insurance policy, (c) any
indemnification agreement Employee may have with the Company, or (d) any policy,
plan, or program maintained or sponsored by the Company.

5.6Employee’s Understanding of this Article V. The Employee acknowledges that
the definition of Business, as well as the geographic and temporal scope of the
covenants contained in this Article V are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the importance of the functions
performed by the Employee, (b) the nature and wide geographic scope of the
operations of the Company, and (c) the Employee’s level of control over and
contact with the business and operations of the Company.

ARTICLE VI

MISCELLANEOUS

6.1Binding Effect: Successors.

(a)This Agreement is binding upon and inures to the benefit of the Company and
any of its successors or assigns.

(b)This Agreement is personal to the Employee and may not be assignable by the
Employee without the consent of the Company (there being no obligation to give
such consent) other than such rights or benefits as are transferred by will or
the laws of descent and distribution.

(c)The Company will require any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation or otherwise) all or substantially
all of the assets or businesses of the Company (i) to assume unconditionally and
expressly this Agreement and (ii) to agree to perform or to cause to be
performed all of the obligations under this Agreement in the same manner and to
the same extent as would have been required of the Company had no assignment or
succession occurred, such assumption to be set forth in a writing reasonably
satisfactory to the Employee.

(d)The Company will also require all entities that control or that after the
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement, such agreement to be set forth in a writing reasonably
satisfactory to the Employee.

(e)The obligations of the Company and the Employee that, by their nature, may
require either partial or total performance after the expiration of the term of
the Agreement will survive such expiration.

6

--------------------------------------------------------------------------------

 

6.2 No Restrictions on Employment. The Employee represents to the Company that
the execution of, and performance of his duties under, this Agreement will not
constitute a breach of, or otherwise violate, any other agreement to which the
Employee is a party. The Employee further represents to the Company that, in
discharging his duties and responsibilities as an officer and director of the
Company, he will not utilize or disclose any confidential information obtained
by him through any prior employment or service relationship.

6.3 Notices. All notices under this Agreement must be in writing and will be
deemed to have been given upon receipt of delivery by: (a) hand (against a
receipt for such delivery), (b) certified or registered mail, postage prepaid,
return receipt requested, (c) a nationally recognized overnight courier service
(against a receipt for such service), or (d) facsimile transmission with
confirmation of receipt. All notices to the Company related to this Agreement
should be sent to the Company’s principal executive offices as disclosed in its
filings with the Securities and Exchange Commission, addressed to the Office of
General Counsel. All notices to the Employee should be delivered to the most
recent address as provided by the Employee to the human resources department of
the Company. Either Party may update its address for receipt of notices by
providing written notice to the other Party as provided under this Section 6.3.

6.4 Governing Law; Consent to Jurisdiction. This Agreement will be construed and
enforced in accordance with and governed by the internal laws of the State of
Texas without regard to principles of conflict of laws. The Parties agree that
any action brought with respect to this Agreement and the transactions
contemplated under this Agreement including, but not limited to, any action for
injunctive relief for the breach or threatened breach of any agreement or
covenant under Article V, will be brought in state or federal court in Harris
County, Texas, and further that such venue will be the exclusive venue for
resolving any such disputes. The Parties consent to personal jurisdiction in
state or federal court in Harris County, Texas and further waive any objection
they may have as to such venue.

6.5Withholding. The Employee agrees that the Company has the right to withhold,
from the amounts payable pursuant to this Agreement, all amounts required to be
withheld under applicable income and/or employment tax laws, or as otherwise
stated in documents granting rights that are affected by this Agreement.

6.6Amendment; Waiver. No provision of this Agreement may be modified, amended or
waived except by an instrument in writing signed by both Parties.

6.7Severability. If any term or provision of this Agreement, or the application
of such term or provision to any Person or circumstance, is, at any time or to
any extent, invalid, illegal, or unenforceable in any respect as written, the
Parties intend for any court construing this Agreement to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation will be
ignored so as to not affect any other term or provision of this Agreement, and
the remainder of this Agreement, or the application of such term or provision to
Persons or circumstances other than those as to which it is held invalid,
illegal, or unenforceable, will not be affected and each other term and
provision of this Agreement will be valid and enforced to the fullest extent
permitted by law.

6.8Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement will not operate or be construed as a waiver of any subsequent
breach of this Agreement.

6.9Remedies Not Exclusive. No remedy specified in this Agreement is intended to
be such Party’s exclusive remedy, and accordingly, in addition to all of the
rights and remedies provided for in this Agreement, the Parties have all other
rights and remedies provided to them by applicable law, rule, or regulation.

6.10Company’s Reservation of Rights. The Employee acknowledges and understands
that the Employee serves at the pleasure of the Board and that the Company has
the right at any time to terminate Employee’s status as an employee and officer
of the Company, or to change or diminish his or her status during the Employment
Period, subject to the rights of the Employee to claim the benefits conferred by
this Agreement.

6.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

7

--------------------------------------------------------------------------------

 

6.12Section 409A. Notwithstanding any other provision of this Agreement:

(a)It is the intent of the Parties that this Agreement comply with Code Section
409A and that the payments and benefits provided under this Agreement either
comply with, or are exempt from, Code Section 409A, and this Agreement should be
construed and interpreted accordingly.

(b)If, as of the Termination Date, the Employee is a “specified employee” (as
defined and determined under Code Section 409A) and any payment or benefit
provided to him in connection with his termination of employment constitutes
“non-qualified deferred compensation” subject to Code Section 409A, then the
payments and benefits that may be paid to the Employee during the six-month
period following the Termination Date will be limited to (i) medical benefits
that are allowed to be provided during such time pursuant to Code Section 409A,
(ii) any amounts that qualify for the short-term deferral exception to Code
Section 409A, (iii) any amounts that qualify for the involuntary separation from
service exception to Code Section 409A, and (iv) any other payments to the
extent they are covered by an exception to such six-month delay applicable to
specified employees. All other payments and benefits will not be paid to the
Employee until the first business day that is six months after the Termination
Date or, if earlier, on the Employee’s death.

(c)To the extent required by Code Section 409A, all reimbursements and in-kind
benefits provided under this Agreement will be made or provided in accordance
with the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a single calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (iii) the reimbursement of an eligible expense will be made on or
before the last day of the calendar year following the year in which the expense
is incurred; and (iv) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

[signatures appear on the following page]

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tidewater and the Employee have executed this Agreement on
the Execution Date, with effect from the Effective Date.

 

TIDEWATER INC.

 

  

 

By:

 

/s/ Thomas R. Bates, Jr.

 

 

Thomas R. Bates, Jr.

 

 

Chairman of the Board of Directors

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ John T. Rynd

 

 

John T. Rynd

 

Signature Page to Employment Agreement (Rynd)

--------------------------------------------------------------------------------

 

Appendix A

Definitions

Unless otherwise defined in this Agreement (including the preamble and the
recitals), the following terms (and capitalized variants of such terms) have the
meanings indicated, unless the context clearly indicates otherwise:

“Accrued Obligations” has the meaning provided in Section 4.1.

“Affiliate” means a Person that controls, or is controlled by, or is under
common control with, another specified Person, either directly or indirectly.

“Agreement” means this Executive Employment Agreement, as it may be amended and
in effect from time to time in accordance with its terms.

“Base Salary” has the meaning provided in Section 2.1.

“Board” means the board of directors of the Company.

“Bonus” has the meaning provided in Section 2.2.

“Business” means the businesses of providing vessel services for the offshore
oil and gas, marine construction, LNG terminal support, and other related
industries.

“Cause” means either:

(a)the willful and continued failure of the Employee to substantially perform
his duties with the Company (other than any such failure resulting from a
Disability), after a written demand for substantial performance is delivered to
the Employee by the Board that (i) specifically identifies the manner in which
the Board believes that the Employee has not substantially performed his duties
and (ii) provides the Employee with (1) an opportunity to discuss the alleged
conduct with the Board and (2) with respect toconduct that is susceptibleof cure
(as determined by the Board in its sole discretion), a reasonable opportunity
(but in no event more than 30 days) to cure;

(b)the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Company or its Affiliates, monetarily or otherwise;

(c)the Employee’s indictment for, conviction of, or guilty or no contest plea
to, a felony or any crime involving dishonesty; or

(d) the Employee’s willful misappropriation of Company funds, or any other
willful act of personal dishonesty that is a material violation of the Company’s
policies; or

(e) the Employee’s material breach of any of the covenants set forth in Article
V of this Agreement (or any similar covenants to which the Employee may be
subject from time to time in connection with the Employee’s employment with the
Company).

For purposes of this provision, no act or failure to act, on the part of the
Employee, will be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that his action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
one of its committees will be conclusively presumed to be done, or omitted to be
done, by the Employee in good faith and in the best interests of the Company.

A-1

--------------------------------------------------------------------------------

 

“Change of Control” has the meaning provided in the Change of Control Agreement
entered into between the Company and the Employee or, if no such agreement
exists, the meaning provided in the Tidewater Inc. 2017 Stock Incentive Plan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and includes, for each such section cited, the regulations and guidance issued
under such section.

“Committee’’ means the Compensation Committee of the Board.

“Common Stock” means the Company’s common stock, $0,001 par value per share.

“Company” means Tidewater Inc., a Delaware corporation, or its successor as
provided in Section 6.1.

“Confidential Information” means confidential and proprietary information,
knowledge, or data of any nature and in any form (including information that is
electronically transmitted or stored on any form of magnetic or electronic
storage media) of the past, current, or prospective business or operations of
the Company, that is not publicly known, whether or not marked confidential,
including, without limitation, information relating to any (a) services,
projects, or jobs; (b) estimating or bidding procedures; (c) bidding strategies;
(d) present and future business plans, actual or potential business acquisitions
or joint ventures, capital expenditure projects, and cost summaries; (e) trade
secrets; (f) marketing data, strategies, or techniques; (g) financial reports,
budgets, projections, and cost analyses; (h) pricing information, codes, and
analyses; (i) employee lists; (j) customer records, customer lists, and customer
source lists; (k) confidential filings with any government agency; and (1)
internal notes and memoranda relating to any of the foregoing, provided that
Confidential Information will not include any information, knowledge, or data
that is now, or hereafter becomes, known to the public (other than by breach of
this Agreement by the Employee or breach by any other party of a confidentiality
obligation owed to the Company).

“Disability” means a condition that would entitle the Employee to receive
benefits under the Company’s long-term disability insurance policy in effect at
the time either because he is totally disabled or partially disabled, as such
terms are defined in the Company’s policy in effect as of the Effective Date or
as similar terms are defined in any successor policy. If the Company has no
long-term disability plan in effect, a “Disability” will occur if (a) the
Employee is rendered incapable because of physical or mental illness of
satisfactorily discharging his duties and responsibilities to the Company for a
period of 90 consecutive days, (b) a duly qualified physician chosen by the
Company and acceptable to the Employee or his legal representatives so certifies
in writing, and (c) the Board determines that the Employee has become disabled.

“Effective Date” has the meaning provided in the preamble.

“Employment Period” has the meaning provided in Section 1.1.

“Execution Date” has the meaning provided in the preamble.

“Good Reason” means the existence of any of the following, without the
Employee’s written consent:

(a)a material diminution in the Employee’s Base Salary or Target Opportunity;

(b)a material diminution in the Employee’s authority, duties, or
responsibilities;

(c)a change to the Employee’s primary work location requiring the Employee to be
based more than 50 miles from the location identified in Section 1.4; or

(d)a material breach of the Agreement by the Company including, but not limited
to, the failure of the Company or its Affiliates to obtain the assumption of
their obligations under this Agreement by any successor or assign as
contemplated in Section 6.1.

A-2

--------------------------------------------------------------------------------

 

For purposes of this definition, the Employee’s termination will not be
considered to have been with Good Reason unless (x) he provides written notice
to the Company of the condition constituting Good Reason within 90 days of the
Employee having knowledge of its initial existence, (y) such condition remains
uncured for at least 30 days following the Company’s receipt of the Employee’s
notice, and (z) the Employee actually terminates employment following the
expiration of any cure period but within two years of the initial occurrence of
such condition.

“Government Agency” means any federal, state, or local governmental agency or
commission.

“Initial LTI Grant” has the meaning provided in Section 2.3.

“Parties” has the meaning provided in the preamble.

“Person” means a natural person or company, and also means the group or
syndicate created when two or more Persons act as a syndicate or other group
(including, without limitation, a partnership or limited partnership) for the
purpose of acquiring, holding, or disposing of a security, except that “Person”
does not include an underwriter temporarily holding a security pursuant to an
offering of the security.

“Pro-Rata Bonus” means a Bonus for a given fiscal year, calculated based on
actual performance as provided in the applicable short-term incentive plan,
pro-rated for the portion of the fiscal year in which the Employee provided
services to the Company.

“Restricted Area” and “Restricted Period” have the meanings provided in Section
5.3.

“Target Bonus” means the target Bonus for which the Employee is eligible for a
given fiscal year, as established by the Company for such year, or, if no target
Bonus has been established as of the applicable date, the Base Salary multiplied
by the Target Opportunity.

“Target Opportunity” has the meaning provided in Section 2.2.

“Termination Date” means the date that the Employee has a “separation of
service,” as such term is used in Code Section 409A, regardless of the reason
for termination of employment.

 

 

A-3

--------------------------------------------------------------------------------

 

Appendix B

Restricted Area

For Purposes of the Non-Compete Covenant

 

Parishes of the State of Louisiana

 

 

Jurisdictions Outside Louisiana

Acadia

 

Allen

Texas Counties:

Ascension

Harris

Assumption

Sabine

Avoyelles

Orange

Beauregard

Jefferson

Calcasieu

Chambers

Cameron

Galveston

East Baton Rouge

Montgomery

East Feliciana

Brazoria

Evangeline

Matagorda

Iberia

Jackson Calhoun

Iberville

Victoria

Jefferson

Aransas

Jefferson Davis

Kleberg

Lafayette

San Patricio

Lafourche

Nueces

Livingston

Kenedy

Orleans

Willacy

Plaquemines

Cameron

Pointe Coupee

Dallas

Rapides

Tarrant

St. Bernard

Johnson

St. Charles

Ellis

St. Helena

 

St. James

Florida Counties:

St. John the Baptist

Broward

St. Landry

Dade

St. Martin

Palm Beach

St. Mary

St. John’s

St. Tammany

Duval

Tangipahoa

Manatee

Terrebonne

Pinellas

Vermillion

Hillsborough

Washington

Escambia

West Baton Rouge

Okaloosa

West Feliciana

Santa Rosa

 

 

 

Alabama Counties:

 

Mobile

 

Baldwin

 

 

 

Mississippi Counties:

 

Hancock

 

Jackson

 

Pearl River

 

Harrison

 

B-1

--------------------------------------------------------------------------------

 

The Parties acknowledge and agree that the Company is a company with extensive
worldwide and offshore operations and it is the Parties’ intent that the
non-competition covenant be given as broad a geographic effect as is lawful.
Accordingly, in addition to the foregoing specified locations, it is the
Parties’ intent that the noncompetition covenant set forth in the Agreement be
given effect throughout the United States and worldwide, to the extent that the
Employee would seek to provide prohibited services to a company in competition
with the Company in any of the jurisdictions in which it operates. To the extent
that a court of relevant jurisdiction determines the geographic scope set forth
herein to be overbroad, the Parties hereby consent to such modification as the
court may order such that the broadest possible geographic footprint of the
non-competition covenant is enforceable.

B-2